United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                        July 21, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-31155
                          Summary Calendar


               PARADISE VILLAGE CHILDREN’S HOME, INC.,

                                                Plaintiff-Appellee,

                               versus

 ELDER LIGGINS; ZEONIA LIGGINS; CHARLES BRADFORD; HENRY LIGGINS;
       LILLIAN OVERTON; BELINDA BONNETT; WALTER KEY, JR.,

                                             Defendants-Appellants.


          Appeal from the United States District Court
              for the Western District of Louisiana
                           (03-CV-1060)


Before HIGGINBOTHAM, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellants appeal, pro se, the dismissal of this action, which

they had removed from Louisiana state court to the district court

pursuant to 28 U.S.C. § 1446.     (The action had been removed and

remanded previously.)     The district court ruled that it lacked

subject matter jurisdiction, denied their motion for removal, and

dismissed the case.

     Appellee contends that this court lacks jurisdiction, claiming

that the district court remanded for lack of jurisdiction.         See 28

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
U.S.C. § 1447(d).       The record, however, does not indicate that the

district court remanded the case.              When there is no remand, 28

U.S.C.   “§    1447(d)    does    not   preclude         this   Court’s   appellate

jurisdiction.”     In re Bissonnet Investments LLC, 320 F.3d 520, 525

(5th Cir. 2003).

     A dismissal based on lack of subject matter jurisdiction is

reviewed de novo.       Peoples Nat’l Bank v. Office of the Comptroller

of Currency of the United States, 362 F.3d 333, 336 (5th Cir.

2004).   Appellants do not contest the district court’s ruling that

it lacked subject matter jurisdiction.              Although pro se briefs are

afforded      liberal    construction,       pro    se    litigants   must    brief

contentions in order to preserve them.              Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993).

     This appeal is without arguable merit and, therefore, is

DISMISSED as frivolous.          See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.                 Appellants are warned that

filing frivolous appeals in the future could subject them to

sanctions.

     Appellee’s request for costs and damages under FED. R. APP. P.

39 is DENIED.

                         APPEAL DISMISSED; SANCTIONS WARNING ISSUED;
                                REQUEST FOR COSTS AND DAMAGES DENIED




                                         2